Citation Nr: 9906415	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  98-09 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Determination of initial rating for service-connected post-
traumatic stress disorder, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel






INTRODUCTION

The veteran had active duty service from September 1965 to 
September 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision rendered in July 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which granted a claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD), and assigned a 10 percent rating.  The 
veteran has appealed the issue of determination of the 
initial rating.  In light of the U.S. Court of Appeals for 
Veterans Claims (Court's) decision in Fenderson v. West, No. 
96-947 (U.S. Vet. App. Jan. 20, 1999), the Board has 
recharacterized the veteran's claim as stated on the cover 
page of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's PTSD is manifested by irritability, 
nightmares and flashbacks, anxiety, hypervigilance, sleep 
difficulty, social detachment, and depression requiring 
medication.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for the 
veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, after 
reviewing the evidence which includes various VA outpatient 
reports, a VA examination report, and reports from Park 
Medical Center, the Board is also satisfied that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained and that no further 
assistance is required to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a).

The veteran essentially reports that he has flashbacks, 
depression, anxiety and sleep difficulties due to his PTSD.  
In particular, a review of the veteran's written statements 
shows that he asserts that his PTSD has interfered with his 
family relationships, that he is a loner, that he must work a 
late shift to avoid excessive contact with people, and that 
he only sleeps one to four hours per night.

In its rating decision of July 1997, the RO assigned the 
veteran's psychiatric disorder a 10 percent rating under 38 
C.F.R. § 4.130, Diagnostic Code (DC) 9411. Under DC 9411, a 
10 percent evaluation will be assigned where there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent evaluation is in order where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). Occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once 
a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships warrants a 50 percent 
evaluation. 38 C.F.R. § 4.130, DC 9411 (1998).

VA may assign separate ratings for separate periods of time 
in cases where an appellant has disagreed with the initial 
rating assigned to a condition following a grant of service 
connection.  Fenderson v. West, No. 96-947 (U.S. Vet. App. 
Jan. 20, 1999).

In this case, the relevant medical evidence consists of 
reports from the Park Medical Center (PMC), dated in April 
1997, VA outpatient reports, dated in 1997, and a VA PTSD 
examination report, dated in September 1998.   

A review of the PMC reports shows that the veteran stated 
that he was a medic in Vietnam, and that he had flashbacks 
and PTSD-related physiological problems such as a pounding 
heart and diarrhea, due to his service in Vietnam.  He 
reported that his other symptoms include sleep disturbances, 
irritability and the urge to hit people who are nice to him.  
The examiner also noted an exaggerated startle response.  The 
veteran said that he worked full time, enjoyed his work 
greatly, and he denied that his psychiatric symptoms 
interfered with his work.  The Axis I diagnosis was PTSD 
related to service in Vietnam.  The Global Assessment of 
Functioning (GAF) score was 60.  The examiner stated that the 
veteran had not responded to several medications for control 
of his symptoms, and that his current medication, 
Venlafaxine, should be increased.  The PMC reports include a 
Minnesota Multiphasic Personality Inventory (MMPI) test 
result report, also dated in April 1997, which indicates that 
the veteran's test results were interpreted to indicate that 
he had no mental illness or debilitating psychological set 
apart from feelings of sadness and mistrust of people, 
especially authority figures, and an introverted lifestyle.  

In September 1998, the veteran was afforded a VA mental 
disorders examination.  A review of that report shows that 
the veteran stated that he had been married for the last 34 
years, and working as a maintenance man for a school system 
for about the last 11 years.  With regard to his PTSD 
symptoms, he complained that his wife would not sleep in the 
same bed with him due to his nightmares.  He also reported 
flashbacks, feelings of detachment, hypervigilance and 
isolating behavior, and that he had no friends.  He said that 
he functions well at work as long as no one bothers him.  He 
reported that he had been going to VA PTSD group therapy 
about a year before, but that he had not gone recently 
because the program had been discontinued.  He stated that 
his physician gave him Effexor twice a day, which helps his 
depression.  On examination, the veteran was oriented to 
time, person, place, and situation. He denied homicidal or 
suicidal ideation.  Speech was clear and coherent.  No 
delusions, hallucinations or overt psychosis were detected.  
He could perform serial sevens, and remembered two out of 
three objects after ten minutes.  The examiner noted that his 
MMPI test score was 30, which indicated a mild form of PTSD.  
Outpatient care was recommended.  The diagnoses was PTSD, 
delayed onset, with depression.   The GAF score was 60, with 
a high for the past year of 60. 

VA outpatient reports, dated between June and August of 1997, 
show that the veteran received treatment on approximately a 
weekly basis.  The reports are remarkable for many notations 
that the veteran was an active participant, for many 
complaints relating to a family member with a substance abuse 
problem, and for a report that the veteran had enrolled in a 
university.

Based on its review of the evidence, the Board finds that an 
evaluation of 30 percent for the veteran's PTSD is warranted 
dating back to the effective date of service connection for 
PTSD, i.e., January 6, 1997. Recent medical reports indicate 
that manifestations of the service-connected PTSD include 
irritability, nightmares and flashbacks, anxiety, 
hypervigilance, sleep difficulty, social detachment, and 
depression requiring medication. Resolving the benefit of the 
doubt in the veteran's favor, the Board finds that a 30 
percent evaluation more appropriately reflects the degree of 
impairment resulting from this condition. 38 U.S.C.A. §§ 
1155, 5107(b); 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Nonetheless, the veteran has reported that he has been 
married for 34 years, and working full-time at the same job 
for 11 years.  The PMC report shows that he stated that he 
enjoyed his work and that his psychiatric symptoms did not 
interfere with his job.  VA outpatient records show that he 
also recently stated that he had enrolled in a university. In 
addition, there is little or no evidence of the other 
symptoms associated with a 50 percent rating, such as 
difficulty in understanding complex commands or impairment of 
short- and long-term memory, nor is there other significant 
evidence to support a conclusion that the veteran's PTSD is 
productive of difficulty in establishing and maintaining 
effective work and social relationships, as required for a 50 
percent rating under DC 9411. Finally, the VA examiner stated 
that the veteran's MMPI test scores were characteristic of a 
mild form of PTSD, and the veteran's GAF scores have 
consistently been 60, which is the highest score allowed to 
suggest moderate symptoms or moderate difficulty in social, 
occupational or school functioning.  See Quick Reference to 
the Diagnostic Criteria from DSM IV 47 (American Psychiatric 
Association 1994).  Accordingly, an evaluation in excess of 
30 percent is not warranted for the veteran's PTSD.

Accordingly, the Board finds that the veteran's PTSD is not 
manifested by symptomatology that approximates, or more 
nearly approximates, the criteria for an evaluation in excess 
of 30 percent under DC 9411.  See 38 C.F.R. § 4.7.









ORDER

Entitlement to a disability rating of 30 percent for PTSD is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

- 7 -


- 1 -


